Citation Nr: 1727187	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  05-35 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to compensation for a penile deformity pursuant to 38 U.S.C.A. § 1151.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

The Veteran had active service from August 1972 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In April 2013, the Board remanded the issues of entitlement to compensation for a penile deformity pursuant to 38 U.S.C.A. § 1151, and entitlement to service connection for an acquired psychiatric disorder.  In a December 2013 decision, the Appeals Management Center granted service connection for PTSD with a depressive disorder not otherwise specified.  In May 2014, the claims were returned to the Board and remanded for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain outstanding PTSD treatment records and afford the Veteran a VA examination regarding his claimed penile disability.  

At the Veteran's October 2016 Board hearing, he testified that he was presently undergoing treatment with a VA provider for his PTSD.  He also stated that he had been having heart palpitations that he believes may be related to his PTSD. The Veteran specifically indicated that he was seeing his psychiatrist in November 2016.  As the most recent treatment records are from August 2016, remand is necessary to obtain all outstanding, updated treatment records.  Further examination is also indicated to ascertain the current status.

Regarding the Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151 for a penile deformity, the Veteran has alleged that since his surgery with the VA in 2008, he has lost sensation in his penis and has deformity.  He contends that these results are due to negligence by the VA.  To date, the Veteran has not been afforded a VA examination to determine whether these symptoms are an additional disability resulting from VA treatment and whether this additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA or from an event not reasonably foreseeable. 38 U.S.C.A. § 1151 (West 2014).  Therefore, remand is necessary prior to adjudication.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding treatment records.  All attempts to obtain records should be documented in the claims folder.  To the extent the Veteran's assistance is needed in identifying or obtaining the records it should be solicited.

2. Thereafter, arrange for a VA psychiatric examination.    Any necessary testing must be conducted if additional examination is deemed necessary.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished. 

Specifically, the examiner must provide an opinion as the symptoms associated with the Veteran's PTSD and the level of social and occupational impairment caused by those symptoms.  

3. Regarding the Veteran's claim for compensation for a penile deformity, arrange for an appropriate physician to review the Veteran's claims file, identify any deformity, and provide an opinion as to whether VA's carelessness, negligence, lack of proper skill, error in judgment, or other instance of fault in the Veteran's penile surgery and treatment resulted in an additional disability, including a loss of sensation and physical deformity.  The examiner should also opine as to whether the proximate cause of any additional disability was an event that was not reasonably foreseeable.

A complete rationale should accompany any opinion provided. If an examination is required to enter a determination, or to determine if any residual impairment exists, such examination should be arranged as indicated.

4. After completing the above, readjudicate the claim.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

